Citation Nr: 1503184	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2008.  The RO issued a Statement of the Case (SOC) in June 2009.  In August 2009 , the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In her Substantive Appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In an April 2014 letter, she was notified that her hearing had been scheduled for April 2014, but she failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In June 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In August 2009, VA received the Veteran's Substantive Appeal concerning the denial of her claim of entitlement to service connection for right ear hearing loss.  However, a subsequent November 2014 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The October 2014 VA audiological examination documents that the Veteran has bilateral sensorineural hearing loss as defined by VA regulations (38 C.F.R. § 3.385 (2013)).   

2.  The Veteran served on land in the Republic of Vietnam during the Vietnam War at a location that received substantial attacks; thus, excessive noise exposure during her active military service has been conceded by the Agency of Original Jurisdiction (AOJ).

3.  The Veteran's service treatment records (STRs) document an upward slope in some auditory thresholds of the left ear in the September 1968 military separation audiogram when compared to the November 1965 entry audiogram.

4.  Following a physical examination of the Veteran and a review of the claims file, the July 2013 VA audiologist determined that the Veteran's left ear hearing loss was "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  As support for this opinion, the examiner pointed to the Veteran's military noise exposure without hearing protection and her lack of any civilian occupational or recreational noise exposure.

5.  Following a physical examination of the Veteran and a review of the claims file, the October 2014 VA audiologist determined that the Veteran's left ear hearing loss was less likely as not (50% probability or greater) caused by or a result of an event in military service.  As support for this opinion, the examiner reasoned that the Veteran entered and exited the military with normal hearing in the left ear.

6.  The Board finds that the medical evidence is, at the very least, in equipose as to whether the Veteran's left ear hearing loss was incurred during her active military service.


CONCLUSION OF LAW

Service connection for left ear sensorineural hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


